           Case 4:17-cr-00147-JM Document 674 Filed 10/14/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:17-CR-00147-02-JM

IRENE BARRERA

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 673) is DENIED.

I.     BACKGROUND

       On April 5, 2018, Defendant pled guilty to conspiracy to possess with intent to distribute

methamphetamine.1 On September 24, 2018, she was sentenced to 225 months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, she must

first make the request with the Bureau of Prisons and exhaust her administrative remedies there.4




       1
        Doc. Nos. 330, 331.
       2
        Doc. Nos. 434, 436.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                                1
           Case 4:17-cr-00147-JM Document 674 Filed 10/14/20 Page 2 of 4




Defendant has provided neither argument nor evidence that she has requested relief from the

warden and exhausted her administrative remedies. Accordingly, this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support of her

motion, Defendant asserts that she has asthma, PTSD, anxiety, and obesity, which put her a

higher risk of suffering from COVID-19. In fact, she claims that she has already contracted

COVID-19. First, asthma, PTSD, anxiety, and obesity are not “extraordinary and compelling”

reasons to support Defendant’s release. Although the First Step Act did not define this phrase, it

defers to the United States Sentencing Guidelines, which does set out examples.5 Defendant’s

health conditions are not listed. Defendant has not shown that her health conditions are severe

enough to prevent her from independently functioning within the prison. In fact, her health

conditions were not severe enough to prevent her from using marijuana and methamphetamine

on a regular basis. She also has provided neither argument nor evidence that her health

conditions are unable to be controlled with medication. Notably, she also provided no argument

or evidence that her case of COVID-19 was debilitating or unable to be controlled with

medication. Second, “fear of contracting COVID-19 or of experiencing more intense symptoms

than the average person are not extraordinary or compelling enough reasons for release.”6


       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and from which he or she is not
expected to recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant’s minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
       6
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                  2
          Case 4:17-cr-00147-JM Document 674 Filed 10/14/20 Page 3 of 4




Third, Defendant is 53 years old and has served about 25% of her sentence, which means she

does not meet the age and minimum served-time requirements under the Guidelines. Finally, her

argument about being responsible for more methamphetamine than she actually possessed is not

a relevant factor in a compassionate release motion, and the argument was waived by her guilty

plea.

        Even if Defendant could establish extraordinary and compelling reasons, her request for

relief must be denied because of the § 3553(a) factors – specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense. Defendant has five

prior convictions, two of which involve methamphetamine, which is the same behavior as the

instant offense. In fact, Defendant committed the instant offense while on supervision for the

prior drug convictions.

        The severity of the instant offense must also be considered. Defendant was the leader of

a large-scale drug-trafficking conspiracy that involved transporting large quantities of

methamphetamine from California and Texas to Arkansas for several years. When she was

arrested on December 30, 2016, Defendant possessed five ounces of methamphetamine,

marijuana, pills, and a digital scale. She admitted to officers that she had been purchasing

fourteen pounds of methamphetamine per weeks for an unspecified period of time. These

purchases were from just one of her three sources. Ultimately, Defendant admitted that she was

responsible for between five and fifteen kilograms of methamphetamine.




                                                 3
          Case 4:17-cr-00147-JM Document 674 Filed 10/14/20 Page 4 of 4




                                    CONCLUSION

     For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 673) is

DENIED.

     IT IS SO ORDERED, this 14th day of October, 2020.


                                                UNITED STATES DISTRICT JUDGE




                                            4
